      Case 1:17-cv-00229 Document 33 Filed on 08/16/19 in TXSD Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                              BROWNSVILLE DIVISION

CAMERON COUNTY HOUSING                       §
AUTHORITY and COMMUNITY                      §
HOUSING & ECONOMIC                           §
DEVELOPMENT CORPORATION,                     §
                                             §
Plaintiffs,                                  §
                                             §          Civil Action No. 1:17-cv-00229
v.                                           §
                                             §
CITY OF PORT ISABEL, CITY OF                 §
PORT ISABEL CITY COMMISSION,                 §
and PORT ISABEL PLANNING AND                 §
ZONING COMMISSION,                           §
                                             §
Defendants.                                  §


                                   NOTICE OF APPEAL

         Plaintiffs Cameron County Housing Authority and Community Housing & Economic

Development Corporation, hereby give notice of intent to appeal to the United States Court of

Appeals for the Fifth Circuit the Judgment entered in the above-entitled cause on July 18, 2019,

by the Honorable Rolando Olvera, United States District Judge for the Southern District of

Texas.




NOTICE OF APPEAL                                                                        PAGE 1
       Case 1:17-cv-00229 Document 33 Filed on 08/16/19 in TXSD Page 2 of 2



                                                Respectfully submitted,

                                                Bell Nunnally & Martin LLP


                                                By: /s/ Benjamin L. Riemer
                                                    Benjamin L. Riemer
                                                    Attorney-in-Charge
                                                    Texas Bar No. 24065976
                                                    Southern District No. 1146374
                                                    briemer@bellnunnally.com

                                                2323 Ross Avenue
                                                Dallas, Texas 75201
                                                Telephone: (214) 740-1400
                                                Telecopier: (214) 740-1499

                                                and

                                                Texas Appleseed

                                                Melissa Madison Sloan
                                                Of Counsel
                                                Texas Bar No. 24049374
                                                Southern District, Admitted Pro Hac Vice
                                                msloan@texasappleseed.net

                                                1609 Shoal Creek Blvd., Ste. 201
                                                Austin, Texas 78701-1022
                                                Telephone: (512) 473-2800

                                                ATTORNEYS FOR PLAINTIFFS


                                CERTIFICATE OF SERVICE

        I hereby certify that on August 16, 2019, I electronically filed the foregoing document
with the Clerk of Court for the U.S. District Court, Southern District of Texas, using the
electronic case filing system of the Court, which will send notification to all parties of record.

                                                /s/ Benjamin L. Riemer
                                                Benjamin L. Riemer


10808.00003/4636774_1.docx




NOTICE OF APPEAL                                                                           PAGE 2
